Citation Nr: 0329657	
Decision Date: 10/30/03    Archive Date: 11/05/03

DOCKET NO.  95-37 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for sleep apnea, 
hypertensive cardiovascular disease including hypertension as 
secondary to service-connected residuals of submucous 
resection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant







INTRODUCTION

The veteran served on active duty from February 1966 to 
January 1970.

The claims file contains a report of a rating decision 
wherein entitlement to service connection for hypertension 
was denied on a direct basis.

The current appeal to the Board of Veterans' Appeals (Board) 
arose from an August 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  The RO denied entitlement to service connection 
for sleep apnea, heart attack, and hypertension on a direct 
basis and as secondary to service-connected residuals of a 
submucous resection.

In December 1995 the veteran provided oral testimony before a 
Hearing Officer at the RO, a transcript of which has been 
associated with the claims file.


FINDING OF FACT

The probative, competent evidence of record establishes that 
hypertensive cardiovascular disease including hypertension, 
and sleep apnea cannot satisfactorily be causally dissociated 
from service-connected residuals of submucous resection.


CONCLUSION OF LAW

Hypertensive cardiovascular disease including hypertension, 
and sleep apnea are proximately due to, the result of, or 
aggravated by service-connected residuals of submucous 
resection.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.310(a); Allen v. Brown, 7Vet. App. 439 
(1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A May 1992 VA hospital medical report shows that the 
discharge diagnoses pertinently included history of 
hypertension and coronary artery disease.

On file is a May 1995 VA Medical Center hospital summary 
noting the veteran had undergone a revision septorhinoplasty, 
turbinate trim, and uvulopalatopharyngoplasty.  The discharge 
diagnoses were obstructive sleep apnea syndrome and nasal 
septal deviation.

On file is a letter from RW (initials), MD, who is attached 
to the Stanford University Medical Center, and employed at 
the VA Medical Center Ear, Nose and Throat Clinic in Palo 
Alto, California.  Dr. RW advised that in May 1995 the 
veteran had undergone a septoplasty and turbinate trim for 
septal deviation and nasal obstruction.  This was aggravating 
his obstructive sleep apnea syndrome, which probably had 
played a role in his heart disease and high blood pressure.

In December 1995 the veteran provided oral testimony before a 
Hearing Officer at the RO, a transcript of which has been 
associated with the claims file.  It was his contention that 
his hypertensive cardiovascular disease including 
hypertension, and sleep apnea were the result of his service-
connected residuals of submucous resection.

VA conducted a special respiratory examination of the veteran 
in November 1997.  After examination, the respiratory 
specialist provided an opinion.  He noted that the veteran 
had undergone head and neck surgery, which consisted of 
septorhinoplasty and uvulopalatopharyngoplasty, and resulted 
in the improvement of the veteran's respiratory disturbance 
index (RDI).  The respective contributions of the above 
surgery in improving the RDI could not be assessed.  The role 
of soft tissue structures in the upper airway including the 
uvula, soft palate, tongue, velopharynx and hypopharynx in 
obstructive sleep apnea was well known.  
Uvulopalatopharyngoplasty had a well established role in the 
management of selective cases of obstructive sleep apnea.

The examiner continued that the contribution of nasal 
obstruction, including nasal obstruction due to septal 
deviation was less well understood and remains a 
controversial issue in sleep medicine.  Multiple authors had 
reported a positive association between nasal obstruction and 
sleep disordered breathing events.  The studies did not prove 
a causal relationship in this veteran.  

The examiner further noted that the veteran had a history of 
other risk factors for obstructive sleep apnea including body 
habitus, alcohol abuse, and the redundant uvula.  The 
etiology of his obstructive sleep apnea was most likely 
multifactorial.  All of these factors which led to 
obstructive sleep apnea likely developed over the same 
extended period of time.  The examiner noted that the 
veteran's obstructive sleep apnea was not likely caused 
exclusively by his deviated nasal septum and nasal 
obstruction.  It was, however, as likely as not that the 
veteran's obstructive sleep apnea was aggravated by septal 
deviation and nasal obstruction resulting in clinical 
relevant sequelae.

The examiner further recorded that a causal relationship 
between obstructive sleep apnea and systemic hypertension, 
although not proven, had been suggested by multiple studies. 
(references were included).  The examiner noted that it was 
as likely as not that the septal deviation, nasal 
obstruction, and associated obstructive sleep apnea had an 
etiological role in the veteran's hypertension.  It was also 
as likely as not that the veteran's septal deviation, nasal 
obstruction, and associated obstructive sleep apnea had an 
etiologic role in his vascular morbidity and specifically in 
his prior inferior wall myocardial infarction.

VA conducted a special cardiological examination of the 
veteran in May 1998.  The cardiologist pointed out that as 
such he believed as do other cardiologists that ischemic 
heart disease is clearly secondary to hypertension.  He 
stated that the etiology of the veteran's hypertension was 
more likely than not idiopathic.  

The physician stated that this did not mean that his opinion 
was correct.  He noted that the previously reported opinion 
was that the etiology of the veteran's hypertensive 
cardiovascular disease was as likely as not contributed to by 
his sleep apnea.

The respiratory specialist who evaluated the veteran in 
November 1997 provided an addendum to his opinion in June 
1999.  He advised that a possible connection between nasal 
septum deviation and ischemic heart disease could not be 
proven in the veteran.  Further, he noted that the possible 
connection between nasal septum deviation and ischemic heart 
disease was not intuitive.  Nevertheless, as he delineated in 
his previous opinion, a connection between the two was 
possible.  He recorded that literature as previously cited in 
the provided references, does not prove the hypothesis that 
nasal obstruction (as may be seen in nasal septum deviation), 
can be a significant factor in the development of obstructive 
sleep apnea.  The veteran had a documented history of sleep 
apnea.  Sleep apnea was definitely associated with 
hypertension.

The examiner continued that literature cited in his previous 
opinion suggested that after controlling for other risk 
factors, sleep apnea caused hypertension; however, this was 
not proven.  Hypertension was a well-established risk factor 
of coronary artery disease.  Thus, a connection could be made 
between nasal septum deviation and ischemic heart disease.

The examiner, in restating his previous opinion noted that 
the veteran's sleep apnea was likely aggravated by septal 
deviation but was not likely caused exclusively by septal 
deviation.  Obstructive sleep apnea likely contributed to the 
veteran's hypertension, but it was not the sole etiologic 
factor.  The veteran's hypertension, in turn, likely 
contributed to the development of ischemic heart disease, but 
it was not the sole factor.  The possibility of a role for 
septal deviation in the development of the veteran's ischemic 
heart disease could not be discounted, although it was not 
likely a major factor.  The examiner concluded that the 
septal deviation may have had an indirect etiologic role in 
the development of ischemic heart disease, but it was likely 
a minor role.  




Criteria

Secondary Service Connection

Service connection may be granted for a disorder that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2002); 
Allen v. Brown, 7 Vet. App. 439 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis

Preliminary Matter: Duty to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 
2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issues of entitlement to 
service connection for hypertensive cardiovascular disease 
including hypertension, and sleep apnea as secondary to 
service-connected residuals of submucous resection has been 
properly undertaken.  The Board is confident in this 
assessment because the evidence as presently constituted is 
sufficient in establishing a full grant of the benefits 
sought on appeal.  Therefore, any outstanding development not 
already conducted by VA is without prejudice; hence, any 
deficiencies in the duties to notify and to assist constitute 
harmless error.


Secondary Service Connection

The veteran claims that he suffers from hypertensive vascular 
disease to include hypertension, and sleep apnea as the 
result of his service-connected residuals of submucous 
resection.  

The claims file contains support for the veteran's 
contentions.  In this regard, there are competent medical 
opinions for and against the veteran's contention on file.  
The opinion from a cardiologist is against the veteran's 
contention, while the medical opinions from the specialist in 
respiratory diseases and an otolargyngologist are in favor of 
the veteran's contentions.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that it is not error for the Board to favor the 
opinion of one competent medical expert over that of another, 
provided that the Board gives an adequate statement of 
reasons and bases.  Owens v. Brown, 7 Vet. App. 429 (1995).

The Board finds that despite the negative opinion from the 
cardiologist, the other two medical specialists have 
expressed an opinion consistent with the Board's obligations 
to liberally apply all pertinent criteria.  These examiner 
have solidly, forcefully, and persuasively opined that sleep 
apnea and hypertensive cardiovascular disease including 
hypertension are just as likely as not causally related to, 
or aggravated by the veteran's service-connected residuals of 
submucous resection.  

The Board reiterates that to prevail on a claim of 
entitlement to service connection on a secondary basis, 
service connection may be granted for a disorder that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995).  

The veteran's sleep apnea and hypertensive cardiovascular 
disease including hypertension have been related to his 
service-connected residuals of a submucous resection on a 
causal basis to include aggravation in view of the probative 
and competent medical evidence of record.  

In view of the foregoing, the Board finds that the 
evidentiary record supports a grant of entitlement to service 
connection for sleep apnea, and hypertensive cardiovascular 
disease including hypertension as secondary to the service-
connected residuals of submucous resection.  38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).


ORDER

Entitlement to service connection for hypertensive 
cardiovascular disease including hypertension, and sleep 
apnea as secondary to service-connected residuals of 
submucous resection is granted.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



